        Case 2:20-mc-00046-SPL Document 8 Filed 10/30/20 Page 1 of 2




     T'shura-Ann Elias, State Bar No. 025460
     LUNDBERG & ELIAS, PLLC
 2
     3640 Highway 95, Suite 140
 3   Bullhead City, Arizona 86442
     Telephone: (928) 704-7267
 4   Email: tshura@lundberg-elias.com
     Attorney for Executee/Garnishee
 5

 6                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
 7

 8    James Everett Shelton,                                'Case No. MC-20-00046-PHX-SPL

 9                   Plaintiff/Judgment Creditor
                                                            NOTICE OF APPEARANCE
10
          vs.
11
      FCS Capital, LLC f/k/a Business Debt Relief,
12    LLC,
13
                     Defendant/Judgment Debtor
14
      and
15
      Secure Account Service, LLC
16
      c/o Stephen E. Stratford
17    430 S. Lake Havasu Avenue, Suite 101
      Lake Havasu City, Arizona 86403
18
                      Excutee/Gamishee.
19

20          NOTICE IS HEREBY GIVEN that Executee/Gamishee Secure Account Service, LLC
21   has retained T' shura-Ann Elias of the law firm LUNDBERG & ELIAS, PLLC as its attorney in
22
     this matter. All future correspondence, pleadings, and the like shall be directed to the undersigned
23
     at the following address and telephone number:
24

25                                 T' shura-Ann Elias
                                   Lundberg & Elias, PLLC
26                                 3640 Highway 95, Suite 140
                                   Bullhead City, Arizona 86442
27
                                   Telephone: (928) 704-7267
28                                 Email: tshura@lundberg-elias.com
                                                      -1-
         Case 2:20-mc-00046-SPL Document 8 Filed 10/30/20 Page 2 of 2




            DATED this ~"day of 2~              ,2020.
 2

 3                                          /
                                        I

 4

 5

 6

 7

 8
     Certificate of Service

 9   ORIGINAL of the foregoing filed
     with the Clerk of Court this
1O   ~day of C<.l-- 2020.
11
     COPIES of the foregoing mailed/emailed
12   this 1l:t:_ day of CxY 2020, to:
13
     James Everett Shelton
14   316 Covered Bridge Road
     King of Russia, PA 19496
15   Email: Jeshelton595@gmail.com
     Plaintiff/Judgment Creditor
16

17   FSC Capital LLC F/k/a Business Debt Relief, LLC
     30 Montgomery Street, Suite 1200
18   Jersey City, New Jersey 07302-3829
     Defendant/Judgm~nt Debtor
19

20   By~t¥,0J\
21

22

23

24

25

26

27

28
                                                     -2-
